Exhibit 10.5

OSPREY TECHNOLOGY ACQUISITION CORP.

1845 Walnut Street, 10th Floor

Philadelphia, PA 19103

October 31, 2019

Osprey Sponsor II, LLC

1845 Walnut Street, 10th Floor

Philadelphia, PA 19103

 

  Re:

Administrative Services Agreement

Gentlemen:

This letter agreement by and between Osprey Technology Acquisition Corp. (the
“Company”) and Osprey Sponsor II, LLC (“Sponsor”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the New York Stock Exchange (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

(i) Sponsor or one of its affiliates shall make available to the Company, at
1845 Walnut Street, Philadelphia, PA (or any successor location of Sponsor or
its affiliates), certain office space, utilities, secretarial support and
administrative services as may be reasonably requested by the Company. In
exchange therefor, the Company shall pay Sponsor the sum of $10,000 per month on
the Listing Date and continuing monthly thereafter until the Termination Date;
and

(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement, the entire relationship of the parties hereto and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with and interpreted
pursuant to the laws of the Commonwealth of Pennsylvania, without giving effect
to its choice of laws principles.

[Signature pages follows]



--------------------------------------------------------------------------------

Very truly yours, OSPREY TECHNOLOGY ACQUISITION CORP. By:  

/s/ Jeffrey F. Brotman

  Name:   Jeffrey F. Brotman   Title:   Chief Financial Officer, Chief Legal
Officer and Secretary

[Signature Page to Administrative Services Agreement]



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:

OSPREY SPONSOR II, LLC

 

By:  

/s/ Jonathan Z. Cohen

  Name:   Jonathan Z. Cohen   Title:   Manager

[Signature Page to Administrative Services Agreement]